DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17 and 21-23, in the reply filed on 09/09/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. US 2013/0106459 A1.
Regarding claims 1-8, 14, 16 and 17, Tseng discloses:
A package structure (Figs. 1 and 2), comprising:
a wiring structure (16) including at least one dielectric layer (unnumbered region), at least one conductive circuit layer in contact with the dielectric layer, and at least one test circuit structure (D1, D2 and D3) in contact with the dielectric layer, wherein the at least one test circuit structure is disposed adjacent to at least one interconnection portion (72, 73, 74, 75, 76, 77, 78 and 79) of the at least one conductive circuit layer;
a first electronic device (Die 1) electrically connected to the wiring structure; and
a second electronic device (Die 2) electrically connected to the wiring structure,
wherein the second electronic device is electrically connected to the first electronic device through the at least one interconnection portion (22) of the at least one conductive circuit layer.
(claim 3) at least a portion.
(claim 4) at least a portion.
(claim 6) at least by F1 fuse.
(claim 7) a connection portion (F1) (see Fig, 6).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. US 2013/0106459 A1.
Regarding claims 10 and 11, although Tseng does not specifically disclose “(claim 10) wherein the at least one test circuit structure is disposed above the at least one conductive circuit layer; (claim 11) wherein the at least one conductive circuit layer includes an outermost conductive circuit layer including the at least one interconnection portion, the least one dielectric layer includes an outermost dielectric layer covering the outermost conductive circuit layer, and the at least one test circuit structure is disposed on the outermost dielectric layer” Tseng does disclose the arrangement of the package die and details related to the test circuit structure in Figs. 1 and 2. It would have been obvious to one skilled in the art to determine the displacement of the test structure in the wiring structure 16 such that it is above other interconnection layers since there are multi-layers shown for the wiring structure.





Regarding claims 12 and 13, although Tseng does not specifically discloses “(claim 12) wherein the at least one test circuit structure is disposed under a gap between the first electronic device and the second electronic device; (claim 13) wherein a first portion of the test circuit structure extends to a space under the first electronic device, and a second portion of the test circuit structure extends to a space under the second electronic device” Tseng does disclose the arrangement of the package die and details related to the test circuit structure in Figs. 1 and 2. It would have been obvious to one skilled in the art to determine the displacement of the test structure in the wiring structure 16 such that it is between the overlying die 1 and 2 to as least verify the inter-die connection 22. 

Regarding claims 21-23, Tseng discloses:
A package structure (Figs. 1 and 2), comprising:
a wiring structure (16) including at least one dielectric layer (unnumbered region) and at least one conductive circuit layer in contact with the dielectric layer, wherein the at least one conductive circuit layer includes at least one test circuit structure (D1, D2 and D3);
a first electronic device (Die 1) disposed over the wiring structure; and
a second electronic device (Die 2) disposed over the wiring structure. 
electronic device.
Although Tseng does not specifically discloses “wherein the at least one test circuit structure is disposed under a gap between the first electronic device and the second”, Tseng does disclose the arrangement of the package die and details related to the test circuit structure in Figs. 1 and 2. It would have been obvious to one skilled in the art to determine the displacement of the test structure in the wiring structure 16 such that it is between the overlying  die 1 and 2 to as least verify the inter-die connection 22. 
(claim 14) at least one interconnection portion (72, 73, 74, 75, 76, 77, 78 and 79) and test circuit structure includes a plurality of segments (D1, D2 and D3).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as applied to claim 1 above, in view of Gu et al. US 2018/0358303 A1.
Regarding claim 9, Tseng does not disclose:
further comprising at least one shielding wall disposed between the interconnection portions, wherein the at least one shielding wall and the interconnection portions are formed simultaneously.
Gu discloses a publication from a similar field of endeavor in which:
at least one shielding wall (150 para 0029) disposed between the interconnection portions (126/128) (Fig. 1C).
It would have been obvious to one skilled in the art to further employ the shielding wall of Gu between the interconnection portions of Tseng to reduce noise between traces (see Gu; para 0029). Furthermore, the examiner does not give patentable weight in regards to the claim limitation stating that “wherein the at least one shielding wall and the interconnection portions are formed simultaneously” since such a limitation is taken to be a product-by-process limitation and is considered nonlimiting. A product by process claim is directed to the product per se, no matter how actually made. See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al, 218 USPQ 289, 292 (Fed. Cir. 1983); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned" from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as applied to claim 1 above, in view of Lin et al. US 2012/0097944 A1.
Regarding claim 15, Tseng does not disclose:
wherein the at least one test circuit structure is electrically isolated from a digital signal transmission path of the package structure.
Gu discloses a publication from a similar field of endeavor in which:
wherein the at least one test circuit structure (203/217) is electrically isolated from a digital signal transmission path of the package structure (Fig. 2).
It would have been obvious to one skilled in the art to further employ the isolated test circuit of Lin as a test structure in Tseng’s teaching as a way of testing capacitance and leakage in TSV structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894